Citation Nr: 1638056	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-31 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1962 to November 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2016, the Veteran testified during a Board hearing before the undersigned.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's tinnitus is etiologically related to military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA applies in the instant case.  However, the Board's grant of service connection for tinnitus represents complete grants of these benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran is seeking service connection for tinnitus that he contends had its onset during service as a result of exposure to excessive noise and/or an in-service head injury. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Continuity of symptomatology may also provide a basis for a grant of service connection for diseases defined as "chronic" by VA, which include tinnitus.  38 U.S.C.A. § 1101 (West 2014).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran testified at his 2016 Board hearing that he developed ringing in both ears while serving aboard the U.S.S. Bruhle as a quartermaster.  He stated that his responsibilities required him to be up on the bridge of the ship most of the time where he was routinely exposed to noise from machine guns and small arms fire.  He also testified that the onset of ringing in his ears began following an accident where he struck his head on a passageway while responding to an alarm.  Additionally, the Veteran and his wife have both provided testimony that the Veteran experienced constant ringing in the ears after his return from Vietnam and since service discharge.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's DD-214 lists his military occupational specialty (MOS) as that of quartermaster, a specialty likely associated with low probability of noise exposure.  See VBA Fast Letter 10-35 (September 2010).  However, while there are no findings or diagnosis of tinnitus shown in the Veteran's service treatment records, these records do confirm the occurrence of the accident and treatment for laceration of the skull in September 1967 that required several stitches.  

There are no pertinent clinical records associated with the claims file until a September 2010 VA examination report.  The Veteran reported that during service he was exposed to noise from gun fire.  He denied any occupational noise exposure as a librarian or exposure to recreational noise.  He gave the onset of tinnitus as occurring while he was in Vietnam.  However he first became concerned about the tinnitus some 20 years ago when he saw an otolaryngologist for his deviated nasal septum.  He was advised then that there was no effective treatment for tinnitus.  

Findings from audiometric testing indicate clinically normal hearing in both ears and do not meet the criteria of disability under VA regulations.  38 C.F.R. § 3.385.  The examiner concluded that since the Veteran does not appear to have a noise induced hearing loss, made no complaints of tinnitus while in service, and began to be disturbed by his tinnitus some 20 years after the service, it was less likely as not that the tinnitus was related to service.

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's current tinnitus is related to service.  The unfavorable evidence in this case consists of the service treatment records which are entirely negative for pertinent complaints and the more than 40-year period during which the Veteran did not seek or require any form of treatment or evaluation for tinnitus.  In addition, the VA audiologist concluded that the tinnitus was not a result of military noise exposure.

While the Board cannot ignore or disregard the VA audiologist's medical conclusion, see Willis v. Derwinski, 1 Vet. App. 66 (1991), it is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board does not find that the Veteran engaged in combat at any point in service.  However, in providing the negative opinion, the audiologist improperly discounted the Veteran's report of the documented in-service head injury, and the Veteran's competent lay statements of tinnitus beginning while he was in Vietnam.  As the opinion is not adequate it does not assist the Board or the Veteran in resolving this claim and cannot serve as the basis for a denial of service connection.  

Moreover, the record also contains favorable evidence in the form of the Veteran's wife's credible descriptions of his tinnitus since shortly after service (assertions they are both considered competent to make).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on its onset and duration.  Here, the Board finds his assertion that the tinnitus was incurred while in service is both competent and credible, and thus is positive evidence that supports a finding of nexus in this case.  This supporting evidence places the pertinent record in relative equipoise.  

The Board will resolve doubt in favor of the Veteran with regard to his claim and grant service connection for tinnitus.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Service connection for tinnitus is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


